          Case 2:20-cv-06112-WB Document 74 Filed 08/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JONATHAN VANLOAN,                                         CIVIL ACTION
              Plaintiff,

               v.

 THE NATION OF ISLAM, et al.,                              NO. 20-6112
                 Defendants.

                                          ORDER

       AND NOW, this 16th day of August, 2021, upon consideration of the City of Santa Ana

Defendants’ Motion to Dismiss (ECF No. 31), Plaintiff Jonathan VanLoan’s response thereto

(ECF No. 48), the Providence Health & Services Defendants’ Motion to Dismiss (ECF No. 41),

Plaintiff’s response thereto (ECF No. 63), the Providence Health & Services Defendants’ Reply

to Plaintiff’s Opposition to the Motion to Dismiss (ECF No. 64), the Providence Health &

Services Defendants’ Request for Judicial Notice in Support of the Motion to Dismiss (ECF No.

42), the City of Fountain Valley Defendants’ Motion to Dismiss (ECF No. 55), and Plaintiff’s

response thereto (ECF No. 66), IT IS HEREBY ORDERED as follows:

   1. The City of Santa Defendants’ Motion to Dismiss (ECF No. 31) is GRANTED;

   2. The Providence Health & Services Defendants’ Motion to Dismiss (ECF No. 41) is

       GRANTED;

   3. The Providence Health & Services Defendants’ Request for Judicial Notice (ECF No. 42)

       is DENIED as moot;

   4. The City of Fountain Valley Defendants’ Motion to Dismiss (ECF No. 55) is

       GRANTED; and

   5. The Clerk of Court SHALL MARK the following defendants as terminated from the

       case:
Case 2:20-cv-06112-WB Document 74 Filed 08/16/21 Page 2 of 2




a. The City of Santa Ana, California; Claudia Audelo; Phillip Bacerra; Ruben

   Campos; Leticia Cauble; Vanessa Clarkson; Caroline Contreras; Enrique Esparza;

   Benita Esparza; Vincent Galaz; Sandra Gallegos; Daniel Garcia; Luis Garcia; Gil

   Andres; Kenneth Gominsky; Martha Guillen; Andrew Herrera; Francisco Juarez;

   Pedro Luna; Iupeli Maneafaiga; Cody McCoy; Melinda Mendoza; Lysette

   Murillo; Michelle Monreal; Victor Moyao; Eric Paulson; David Penaloza; Edgar

   Perez; Mark Perez; Omar Perez; Miguel Pulido; Melanie Quingaiza; Chelsea

   Ramirez; David Reyes; Gustavo Rivera; Samuel Rivera; Mary Rodriguez;

   Vincent Rodriguez; Teresa Ruelas; Laura Santos; Vicente Sarmiento; Norman

   Sbabo; Claudia Smith; Jose Solorio; Susan Thomas-Reed; Margo Todd; David

   Valentin; Ernest Villegas; Manuel Verdin; Jason Viramontes; Rick Zavala; the

   City of Fountain Valley, CA; Kevin Childe; Ricardo Cendejas; Sherwin Burgos;

   Providence Health & Services, Inc.; James Pierog, M.D.; Rodney F. Hochman,

   M.D.; and Amy Compton-Phillips, M.D.



                                       BY THE COURT:

                                        /s/Wendy Beetlestone, J.
                                       _______________________________
                                       WENDY BEETLESTONE, J.




                                   2
